Citation Nr: 0403128	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether severance of service connection for porphyria 
cutanea tarda (PCT) was proper.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel





INTRODUCTION

The veteran had active service from October 1970 to April 
1972.  

This issue came before the Board of Veterans' Appeals (Board) 
on appeal from various decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  


FINDINGS OF FACT

1.  A February 2001 rating decision granted service 
connection for PCT, effective from August 25, 2000; in a 
September 2001 rating decision, the RO proposed to sever 
service connection; and in a December 2001 decision, the RO 
severed service connection for PCT, effective from February 
28, 2002.

2.  When the RO previously granted service connection for 
PCT, the evidence did not establish PCT that had been 
manifested to a compensable degree within one year of 
presumed herbicide exposure.  

3.  Since the previous grant of service connection for PCT, 
no evidence has been submitted to establish PCT manifested to 
a compensable degree within one year of presumed herbicide 
exposure.   

4.  The prior RO grant of service connection for PCT was 
undebatably erroneous.

5.  The granting of service connection without proper 
consideration of the evidentiary prerequisites represented a 
misapplication of the law and led to an undebatably incorrect 
adjudicative result.  

6.  Hepatitis C was first clinically indicated many years 
after discharge from active duty, and there is no competent 
medical evidence linking it to any incident of service.

CONCLUSIONS OF LAW

1.  The grant of service connection for PCT was clearly and 
unmistakably erroneous, and the subsequent rating decision 
effecting severance of service connection was proper.  38 
C.F.R. §§ 3.105(d) (2003).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal only with 
regard to the issue of entitlement to service connection for 
hepatitis C.  It has however, in this instance, been deemed 
inapplicable to the issue of severance of service connection, 
as further discussed below.  

The Board has carefully reviewed the appellant's claim file, 
to ascertain whether remand to the RO is necessary in order 
to assure compliance with the new legislation.  It is noted 
that the development of medical evidence appears to be 
complete.  By virtue of the October 2002 Statement of the 
Case (SOC), the April 2001, and associated correspondence 
issued since the appellant filed his claim for service 
connection for hepatitis C, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
October 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the October 2002 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio, supra. (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  The Board concludes that the 
notifications received by the appellant adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO. 

With regard to the issue of whether severance of service 
connection for PCT was proper, the Board notes that the 
February 2001 rating decision involved clearly and 
unmistakably erroneous application of the law and regulations 
governing service connection on a presumptive basis for PCT 
and therefore, the rating decision effecting severance of 
service connection was proper.  The Board is aware that VA 
must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In this instance, there is no additional relevant 
evidence to be obtained as the issue involves clearly and 
unmistakably erroneous application of the law.  When drafting 
the VCAA, Congress observed that it is important to balance 
the duty to assist against the futility of requiring VA to 
develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim.  Furthermore, 
when there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not apply.  See Wensch v. Principi, 15 
Vet App 362 (2001); see also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

In reviewing both issues on appeal, our over-riding concern 
is that there be no prejudice to the appellant in going 
forward to a final decision.  Upon careful review of the file 
and consideration of the VCAA, the Board finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  Such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background

The service medical records (SMRs) are negative for any 
complaints, treatment, or diagnosis referable to liver 
trouble, such as hepatitis C.  The SMRs are also negative for 
any complaints, treatment, or diagnosis referable to a skin 
disorder, such as porphyria cutanea tarda.  

The veteran was accorded a VA general examination in July 
1973.  There were no reported pertinent complaints.  The skin 
evaluation was normal.  

VA treatment records dated in January 2000 show that the 
veteran presented for bloodworm.  He reportedly was seen in 
San Francisco for recurrent blisters on his hands times three 
months.  The laboratory results revealed elevated liver 
enzymes.  The veteran was referred for further evaluation for 
PCT and hepatitis C.  A treatment record dated in March 2000 
shows a diagnosis of hepatitis C.  VA treatment records dated 
from June to July 2000 also show diagnoses of PCT.  

A VA examination conducted in November 2000 revealed blisters 
on the dorsal hands and arms, and hypertrichosis of the face.  
Uroporphyrins and immunoflourence studies were recommended to 
confirm PCT.  In December 2000 uroporphyrins and 
immunoflourence studies were conducted, and were diagnostic 
of PCT.  A biopsy conducted in December 2000 indicated PCT.  

In a February 2001 rating decision, service connection for 
PCT was granted, and the disorder was assigned a 
noncompensable evaluation, effective from August 25, 2000.  

In a September 2001 rating decision, the RO proposed to sever 
service connection for PCT on the basis of clear and 
unmistakable error in the initial grant.  

In a December 2001 rating decision, service connection for 
PCT was severed, effective February 28, 2002. 

III.  Legal Analysis

A.  Severance of Service Connection for PCT

In general, under applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Notwithstanding the lack of a 
diagnosis in service, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, the burden 
of proof being upon the Government.  38 C.F.R. § 3.105(d).  
Once service connection has been granted, it can be severed 
only upon a VA showing that the rating decision granting 
service connection was clearly and unmistakably erroneous, 
and only after certain procedural safeguards have been met.  
38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474 
(1997).  Thus, the burden of proof in severing service 
connection is on the Government, and this burden is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error (CUE).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether CUE is present in a 
prior determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d)).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, at 342-43.

In the present case, the Board notes that the procedural 
steps followed by the RO in proposing and effectuating the 
severance of service connection for PTSD satisfied the 
requirements of 38 C.F.R. § 3.105(d).  The September 2001 
rating decision proposing severance set forth all of the 
material facts.  The veteran was notified of the proposed 
action and was given an opportunity to present additional 
evidence and offer hearing testimony if he chose to do so.  
The veteran was advised in writing of the evidence required 
to contest the proposed severance.

The RO granted service connection for PCT in February 2001 on 
a presumptive basis that consisted primarily of the veteran's 
DD Form 214 indicating that he had service in Vietnam from 
August 1971 to April 1972, and a VA examination diagnosing 
PCT.  The RO, citing the incorrect regulatory provision for 
presumptive service connection of certain disorders, 38 
C.F.R. § 3.309(a) (a list which does not contain PCT), 
determined that the veteran's development of PCT after 
service met the presumptive requirements.  Thus, service 
connection was established, and there was no discussion of 
the evidence concerning the manifestation of PCT to a degree 
of 10 percent or more within one year of herbicide exposure 
for presumptive service connection, as required by the 
correct regulatory provision, 38 C.F.R. § 3.309(e).  

The manifestation of PCT to a degree of 10 percent or more 
within one year of presumed herbicide (i.e., service in 
Vietnam) exposure is the central issue in determining the 
propriety of severance of service connection in this case.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at section 3.309(e) shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii).

The veteran served in the Republic of Vietnam from August 17, 
1971, to April 27, 1972.  A year from the veteran's last day 
in Vietnam would be April 27, 1973.  

The evidence of record at the time of the February 2001 
rating decision to grant service connection revealed no 
evidence of any kind of skin complaint or treatment before 
April 27, 1973.  There were no skin problems noted in the 
service medical records.  A VA general medical examination 
revealed a normal skin examination.  The controlling 
regulation in February 2001 provided service connection for 
manifestation of PCT to a degree of 10 percent or more within 
one year of the end of the veteran's tour in Vietnam.  38 
C.F.R. § 3.307(a)(6)(ii).

The competent medical evidence of record at the time of the 
February 2001 rating decision did not otherwise demonstrate 
the manifestation of PCT to a degree of 10 percent or more 
within one year of herbicide exposure so as to warrant 
service connection on a presumptive basis.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Manifestations of PCT were not 
documented until January 2000.  

The Board finds that the February 2001 rating decision 
involved CUE in misapplication of the law and regulations 
governing service connection on a presumptive basis for PCT.  
The February 2001 rating decision erroneously granted service 
connection for PCT on the basis of then-current evidence of 
PCT and that PCT is included in the list of conditions 
associated with herbicide exposure, and without evidence of 
manifestation of PCT to a 10 percent degree or more within 
one year of herbicide exposure.  Had this error not been 
made, the outcome would have been changed in that service 
connection would not have been granted.  Further, it is the 
correct application of statute and regulatory provisions in 
existence at the time of the February 2001 rating which lead 
to the conclusion that service connection was erroneously 
granted.  

Based upon a review of the evidence of record extant at the 
time of the February 2001 rating decision, the Board finds 
that the February 2001 rating decision which granted service 
connection for PCT was clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.105, 3.303, 3.307, 3.309.  
As the February 2001 grant of service connection for PCT was 
the result of CUE, the Board finds that the December 2001 
rating decision severing service connection for PCT was 
proper.  38 C.F.R. § 3.105(a), (d).

B.  Service connection for hepatitis C

As noted above, service connection may be granted where the 
evidence establishes that the veteran's claimed disability 
was incurred or aggravated in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a), and, notwithstanding the lack of a 
diagnosis during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran is seeking service connection for hepatitis C.  
He contents that this could have resulted from his coming in 
contact with blood from other soldiers subsequent to shots 
from needles.  However, the Board notes that this theory of 
entitlement has no objective support in the record.  

In this case, the record contains no reference to hepatitis C 
in service, and there are no post-service medical records 
reflecting the presence of hepatitis C until 2000.  This is 
approximately 28 years after the veteran's discharge from 
active duty, and far too remote in time to be directly 
attributed to active duty in the absence of any competent 
opinion to the contrary.  There is no competent evidence 
linking the veteran's hepatitis C to active duty, nor has the 
veteran identified any competent source for an opinion 
linking the disease to service or any incident thereof.  
Under these circumstances, it is the Board's conclusion that 
a basis upon which to establish service connection for 
hepatitis C is not presented.  The preponderance of the 
evidence is against the claim in this regard, and service 
connection must be denied.

Although the veteran may sincerely believe that his hepatitis 
C is related to service, it is now well established in the 
law that the veteran, as a layperson, is not qualified to 
render medical opinions regarding etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value in that regard.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Board concludes that the preponderance of 
the evidence is against finding that the veteran's hepatitis 
C is related to service.  


ORDER

Severance of service connection for PCT was proper.  

Entitlement to service connection for hepatitis C is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



